REQUESTED BY: Dana L. Hanna, Custer County Attorney, Broken Bow, Nebraska
1. Can several townships join together to form a special library district within a county?
2. If so, would there have to be a petition? A vote? Or can the township boards authorize the township to be a part of the library district?
1. Yes, through an Interlocal Cooperation Agreement.
2. No. Yes. No.
A township is a political subdivision of this state. See Wilson v. Ulysses Township, 72 Neb. 807, 812,101 N.W. 968 (1904). Thus it is a `public agency' as defined in section 23-2203(1), R.R.S. 1943, of the Interlocal Cooperation Act.
Section 23-2204, R.R.S. 1943, of that act provides:
   "(1) Any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state having such power or powers, privilege or authority. . . .
   "(2) Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the provisions of sections 23-2201 to  23-2207. Appropriate action by ordinance, resolution or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force."
Section 23-2207, R.R.S. 1943, provides that such a contract shall be authorized by the governing body of each party to the contract.
The governing body of a township is defined in section23-922, R.R.S. 1943, as the town board. However, that is for the purposes of the Nebraska Budget Act which does not include section 23-2207. Furthermore, the essence of township organization is local self-government. See Wilson,
above, at 811. Thus the electors of the township are given specific powers at their annual town meeting to establish a public library free for the use of the inhabitants of such township and to levy a tax for a library fund. Section51-201, R.R.S. 1943. They are given general power at their annual town meeting to give directions for the exercise of their corporate powers. Sections 23-224(2) and 23-228, R.R.S. 1943. (These powers include the power to make all such contracts as may be necessary in the exercise of the powers of the town. Section 23-223(3), R.R.S. 1943.)
According to section 23-127, R.R.S. 1943, no vote adopting the question proposed shall be valid unless it likewise adopts the amount of tax to be levied to meet the liability incurred. As provided in section 23-126, R.R.S. 1943, the whole question, including the sum to be raised or the amount of tax desired to be levied, is to be published. There is no requirement that the question be first raised by petition of the electors. (In an opinion from this office dated January 14, 1948, a county attorney was advised that a county board may upon its own motion submit a proposition to the vote of the people where the statute provided that it `may' do so upon petition of not less than 10 per cent of the legal voters of the county.)
We have concluded that the town board of any township on its own motion may make proper publication of the question whether to establish a township library with one or more other townships on specified terms, including a levy of not more than three mills for a library fund. (The necessary terms of the interlocal cooperation agreement are set out in sections 23-2204(3) and 23-2207, R.R.S. 1943.) The question must then be voted on by the electors of the township at their annual meeting. If approved by them, the town board may take steps to execute and then implement the interlocal cooperation agreement.